Citation Nr: 0940740	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  93-22 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for recurrent and 
chronic dislocation of the left shoulder, currently assigned 
a 20 percent disability evaluation.

2.  Entitlement to an evaluation in excess of 30 percent for 
recurrent and chronic dislocation of the right shoulder prior 
to December 7, 2007.

3.  Entitlement to an evaluation in excess of 60 percent for 
recurrent and chronic dislocation of the right shoulder on or 
after February 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to 
December 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  The Veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.  The 
Board remanded the case for further development in April 
2008.  That development was completed, and the case has since 
been returned to the Board for appellate review.

A hearing was held on December 12, 2007, in St. Petersburg, 
Florida, before the undersigned Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board also notes that the Veteran testified at the 
hearing that he had numbness in his left and right arms and 
that he was unemployable due to his service-connected right 
and left shoulder disabilities.  It is unclear as to whether 
the Veteran intended to file a claim for service connection 
for a neurological disability of the upper extremities or for 
a total evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).  However, those 
matters are not currently before the Board because they have 
not been prepared for appellate review.  Accordingly, those 
matters are referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's recurrent and chronic dislocation of left 
shoulder has not been productive of limitation of motion of 
the arm to 25 degrees from the side.

3.  Prior to December 7, 2007, the Veteran's recurrent and 
chronic dislocation of right shoulder was not productive of 
limitation of motion of the arm to 25 degrees from the side.

4.  On or after February 1, 2009, the Veteran is in receipt 
of the maximum schedular evaluation for replacement of the 
major shoulder, ankylosis of scapulohumeral articulation, and 
impairment of the clavicle or scapula, and his right shoulder 
does not have loss of the head of the humerus (flail 
shoulder).

 
CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for 
recurrent and chronic dislocation of the left shoulder have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5201 (2009).

2.  The criteria for an evaluation in excess of 30 percent 
for recurrent and chronic dislocation of the right shoulder 
prior to December 7, 2007, have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5201 (2009).

3.  The criteria for an evaluation in excess of 60 percent 
for recurrent and chronic dislocation of the right shoulder 
on or after February 1, 2009, have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5051 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

However, the Federal Circuit recently issued a decision 
vacating the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments."  Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).  

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice for his claims prior 
to the initial rating decision in November 2004.  
Nevertheless, the RO did send the Veteran letters in May 2004 
and May 2008, which did inform him about the evidence 
necessary to substantiate his claims and the division of 
responsibilities in obtaining the evidence.  The Board finds 
that any defect with respect to the timing of the notice 
requirement was harmless error.

In this regard, the Board notes that, while adequate notice 
provided to the Veteran was not given prior to the first 
agency of original jurisdiction (AOJ) adjudication of the 
case, notice was provided by the AOJ prior to the transfer 
and certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the Veteran's claims were readjudicated 
in a supplemental statement of the case (SSOC).  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating the claim and notifying claimant of such 
readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claims.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the Veteran. 

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claims for an increased 
evaluation.  Specifically, the May 2004 and May 2008 letters 
stated that to establish entitlement to an increased 
evaluation for his service-connected disability, the evidence 
must show that his service-connected condition has gotten 
worse.  The May 2004 and May 2008 letters noted that he could 
submit evidence showing that his service-connected disorder 
had increased in severity.  The letters explained that such 
evidence could be a statement from a physician and statements 
from other individuals who were able to describe from their 
knowledge and personal observations in what manner his 
disability had worsened.  It was also noted that he could 
submit his own statement describing the symptoms, their 
frequency and severity, and other involvement, extension, and 
other disablement caused by the disorder.  The May 2004 and 
May 2008 letters further advised the Veteran to notify VA if 
there was any other information or evidence that he believed 
would support his claims and instructed him to provide any 
evidence that he may have pertaining to his claims.  
Additionally, the May 2008 letter as well as the statement of 
the case (SOC) and the supplemental statements of the case 
(SSOC) provided him with the rating criteria.  The SOC and 
SSOCs further notified him of the reasons for the denial of 
his application, and in so doing, informed him of the 
evidence that was needed to substantiate his claims.  

The notice letters also informed the Veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the May 2008 letter indicated that a 
disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The May 2008 letter 
further indicated that evidence of the nature and symptoms of 
the disability, the severity and duration of the symptoms, 
and the impact of the condition and symptoms on employment 
would be considered in determining the disability rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the Veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
May 2004 and May 2008 letters indicated that the evidence 
could be a statement from a physician containing the physical 
and clinical findings, the results of any laboratory tests or 
x-rays, and the dates of examinations and test.  It was also 
noted that he could submit statements from other individuals 
who were able to describe from their knowledge and personal 
observations in what manner his disability had worsened and 
that he could submit his own statement describing the 
symptoms, their frequency and severity, and other 
involvement, extension, and other disablement caused by the 
disorder.  The May 2008 letter further listed examples of 
evidence, which included information about on-going 
treatment, Social Security Administration determinations, 
statements from employers, and lay statements from people who 
have witnessed how the disability symptoms affect him.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the May 2004 and May 2008 letters 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claims, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records.  
The Veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2004 and May 2008 letters notified the Veteran that he 
must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  Those letters also informed the Veteran that it was 
his responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Moreover, to the extent that there is any inadequacy 
regarding the notice provided to the Veteran pertaining to 
effective dates, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the Veteran is not entitled to an 
increased evaluation for his left and right shoulder 
disabilities.  Thus, any question as to the appropriate 
effective date to be assigned is rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claims.  He has not 
identified any other outstanding medical records that are 
pertinent to his service-connected shoulder disabilities.  

The Veteran was also afforded VA examinations in September 
2004, May 2007, and April 2009 in connection with his claims 
for an increased evaluation for his left and right shoulder 
disabilities.  An addendum was made to the April 2009 VA 
examination report in May 2009, which indicated that the 
claims file had been reviewed following the examination.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA 
examinations obtained in this case are adequate, as they are 
predicated on a review of the claims file and all pertinent 
evidence of record as well as on a physical examination, and 
fully address the rating criteria that are relevant to rating 
the disabilities in this case.

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected shoulder disabilities since he was last examined. 
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case. 


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating 
assigned for a disability at the time that service connection 
for that disability is granted, evidence contemporaneous with 
the claim and with the initial rating decision granting 
service connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.


I.  Left Shoulder

The Veteran is currently assigned a 20 percent disability 
evaluation for his recurrent and chronic dislocation of the 
left shoulder pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5201.  

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Code 5201 (limitation 
of motion of the arm).  When there is arthritis with at least 
some limitation of motion, but to a degree which would be 
noncompensable under a limitation-of- motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5201, a 20 percent disability 
evaluation is contemplated for limitation of motion of the 
minor arm at shoulder level or to midway between the side and 
shoulder level.  A 30 percent disability evaluation is 
warranted when the minor arm is limited to 25 degrees from 
the side.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the Veteran 
is right-handed and as such, minor, as opposed to major, 
shoulder disability ratings are applicable. 38 C.F.R. § 4.69.

In considering the evidence of record under the laws and 
regulations as set forth above, the Veteran is not entitled 
to an increased evaluation for his recurrent and chronic 
dislocation of the left shoulder.  He is already assigned the 
minimum evaluation under Diagnostic Code 5010, and the 
medical evidence of record does not show that his left arm is 
limited to 25 degrees from the side.  In fact, the September 
2004 VA examiner indicated that he had abduction to 70 
degrees, internal rotation to 50 degrees, external rotation 
to 70 degrees, and elevation to 130 degrees.  The May 2007 VA 
examination also found him to have flexion to 120 degrees, 
abduction to 110 degrees, and external rotation to 45 
degrees.  Although internal rotation could not be performed 
upon examination, the examiner did note that the Veteran had 
almost full range of motion of his left shoulder without 
grimace when was putting on his shirt with internal rotation 
of the shoulder.  In addition, the April 2009 VA examiner 
indicated that the Veteran had 60 degrees of flexion, 
abduction, and internal rotation as well as 10 degrees of 
external rotation.  
The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees. See 38 C.F.R. § 
4.71, Plate I (2009).  As such, the Veteran has not been 
shown to have met the criteria for an evaluation in excess of 
20 percent under Diagnostic Code 5201.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code. See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis of scapulohumeral 
articulation, other impairment of the humerus, and impairment 
of the clavicle or scapula the Board finds that the criteria 
for a rating in excess of 20 percent for his left shoulder 
disability are simply not met. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5200, 5202, 5203 (2009).  In this regard, the 
medical evidence of record does not show the Veteran to have 
ankylosis of scapulohumeral articulation or other impairment 
of the humerus.  As demonstrated by the range of motion 
findings of record, the Veteran's arm and shoulder do not 
appear to be fixed or immobile.  The Board notes that 
ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure." Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (Ankylosis is "stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint", citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).  Moreover, there is no other 
indication that he has fibrous union of the humerus, nonunion 
of the humerus (false flail joint), or loss head of the 
humerus (flail shoulder).  Indeed, the September 2004 VA 
examiner indicated that there were developmental 
abnormalities in both shoulder sockets, but they were 
obviously not associated with his military service.  The May 
2007 and April 2009 VA examiners also noted that there was no 
deformity or loss of a bone or part of a bone.  X-rays were 
also obtained in April 2009, which revealed that the humeral 
head appeared to be slightly high riding, but there was no 
acute fracture.  In addition, the Board notes that a 20 
percent disability evaluation is the maximum schedular rating 
available for impairment of the clavicle or scapula under 
Diagnostic Code 5203.  Therefore, the Board finds that the 
Veteran is not entitled to a higher or separate evaluation 
under Diagnostic Codes 5200, 5202, and 5203.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's left shoulder 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the Veteran's 
symptoms are supported by pathology consistent with the 
assigned 20 percent rating, and no higher.  In this regard, 
the Board observes that the Veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
Veteran's left shoulder is contemplated in the currently 
assigned 20 percent disability evaluation under Diagnostic 
Code 5201.  Indeed, the November 2004 rating decision 
specifically contemplated this pain in its continuation of 
the 30 percent disability evaluation.  The Veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  In fact, the September 2004 
VA examiner indicated that the Veteran did not have any 
flare-ups.  He also commented that the range of motion and 
joint function was not limited additionally by pain, fatigue, 
weakness, or lack of endurance after repetitive use, nor was 
there any additional loss of function due to flare-ups.  
Similarly, the May 2007 VA examiner stated that there was no 
additional range of motion loss due to pain, weakness, 
fatigue, incoordination, or lack of endurance following 
repetitive use.  Although the May 2002 VA examiner did 
indicate that there was pain and weakness, there was no 
incoordination or flare-ups.  Therefore, the Board finds that 
the preponderance of the evidence is against an increased 
evaluation for the Veteran's recurrent and chronic 
dislocation of the left shoulder.


II.  Right Shoulder

The Veteran was assigned a 30 percent disability evaluation 
for recurrent and chronic dislocation of the right shoulder 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201.  He 
filed a claim for an increased evaluation in March 2004, and 
during the pendency of the appeal, he underwent a 
hemiarthroplasty of the right shoulder in December 2007.  A 
rating decision was subsequently issued in August 2009, which 
assigned a 100 percent disability evaluation effective from 
December 7, 2007, based on surgical or other treatment 
necessitating convalescence and a 60 percent disability 
evaluation effective from February 1, 2009, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5051. 

Under Diagnostic Code 5201, a 30 percent disability 
evaluation is contemplated when the major arm is limited to 
midway between side and shoulder level.  A 40 percent 
disability evaluation is warranted when the major arm is 
limited to 25 degrees from the side.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination. Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the Veteran 
is right-handed and as such, major, as opposed to minor, 
shoulder disability ratings are applicable. 38 C.F.R. § 4.69.

Under Diagnostic Code 5051, a 100 percent disability 
evaluation is assigned for one year following the 
implantation of prosthesis.  A 30 percent disability 
evaluation is the minimum rating thereafter, and a 60 percent 
disability evaluation is warranted when there are chronic 
residuals consisting of severe, painful motion or weakness in 
the affected extremity.  


A.  Prior to December 7, 2007

In considering the evidence of record under the laws and 
regulations as set forth above, the Veteran is not entitled 
to an increased evaluation for his recurrent and chronic 
dislocation of the right shoulder prior to December 7, 2007.  
The medical evidence of record does show that his major arm 
was limited to 25 degrees from the side.  In this regard, the 
September 2004 VA examination found him to have abduction to 
35 degrees.  Although the May 2007 VA examiner noted that 
treatment records dated in November 2005 documented the 
Veteran as having only 10 degrees of abduction, a physical 
examination found him to have right shoulder abduction to 70 
degrees.  As such, the preponderance of the evidence does not 
show the Veteran to have met the criteria for an evaluation 
in excess of 30 percent under Diagnostic Code 5201.  

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code. See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis of scapulohumeral 
articulation, other impairment of the humerus, and impairment 
of the clavicle or scapula the Board finds that the criteria 
for a rating in excess of 30 percent for his right shoulder 
disability are simply not met. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5200, 5202, 5203 (2009).  In this regard, the 
medical evidence of record does not show the Veteran to have 
ankylosis of scapulohumeral articulation or other impairment 
of the humerus.  As demonstrated by the range of motion 
findings of record, the Veteran's arm and shoulder do not 
appear to be fixed or immobile.  The Board notes that 
ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure." Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (Ankylosis is "stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint", citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).  Moreover, there is no other 
indication that he has fibrous union of the humerus, nonunion 
of the humerus, (false flail joint), or loss head of the 
humerus (flail shoulder).  The September 2004 VA examiner 
indicated that there were developmental abnormalities in both 
shoulder sockets, but they were obviously not associated with 
his military service.  The May 2007 VA examination did not 
reveal any deformity or loss of a bone or part of a bone.  In 
addition, the Board notes that a 20 percent disability 
evaluation is the maximum schedular rating available for 
impairment of the clavicle or scapula under Diagnostic Code 
5203.  Therefore, the Board finds that the Veteran is not 
entitled to a higher or separate evaluation under Diagnostic 
Codes 5200, 5202, and 5203.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's right shoulder 
disability prior to December 7, 2007, is not warranted on the 
basis of functional loss due to pain or weakness in this 
case, as the Veteran's symptoms are supported by pathology 
consistent with the assigned 30 percent rating, and no 
higher.  In this regard, the Board observes that the Veteran 
has complained of pain on numerous occasions.  However, the 
effect of the pain in the Veteran's right shoulder is 
contemplated in the currently assigned 30 percent disability 
evaluation under Diagnostic Code 5201.  Indeed, the November 
2004 rating decision specifically contemplated this pain in 
its continuation of the 30 percent disability evaluation.  
The Veteran's complaints do not, when viewed in conjunction 
with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an increased evaluation.  Indeed, 
the September 2004 VA examiner commented that the range of 
motion and joint function was not limited additionally by 
pain, fatigue, weakness, or lack of endurance after 
repetitive use, nor was there any additional loss of function 
due to flare-ups.  The May 2007 VA examiner also indicated 
that there was no additional range of motion loss due to 
pain, weakness, fatigue, incoordination, or lack of endurance 
following repetitive use.  Therefore, the Board finds that 
the preponderance of the evidence is against an increased 
evaluation for the Veteran's recurrent and chronic 
dislocation of the right shoulder prior to December 7, 2007.


B.  On or After February 1, 2009

In considering the evidence of record under the laws and 
regulations as set forth above, the Veteran is not entitled 
to an increased evaluation for his recurrent and chronic 
dislocation of the right shoulder on or after February 1, 
2009.  In this regard, the Board notes that the Veteran 
underwent shoulder surgery in December 2007, and was assigned 
a 100 percent disability evaluation effective from December 
7, 2007, to February 1, 2009.  He was thereafter assigned a 
60 percent disability evaluation.  Thus, he was assigned a 
100 percent disability evaluation for the year following the 
implantation of the prosthesis in accordance with Diagnostic 
Code 5051.  A 60 percent disability evaluation following the 
one-time period represents the maximum schedular evaluation 
under that diagnostic code, and a higher evaluation is not 
available under Diagnostic Codes 5200 (ankylosis of 
scapulohumeral articulation), 5201 (limitation of motion of 
the arm), and 5303 (impairment of the clavicle or scapula). 
See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5203.  
Consequently, an increased evaluation is not warranted under 
those diagnostic codes.

The Board does observe that an 80 percent disability 
evaluation is contemplated under Diagnostic Code 5202 when 
there is other impairment of the humerus with loss of head 
(flail shoulder).  However, the medical evidence of record 
does not show the Veteran to have such symptomatology.  
Indeed, the April 2009 VA examiner indicated that there was 
no deformity of the right shoulder or loss of a bone or part 
of a bone.  As such, the Veteran has not been shown to have 
met the criteria for an increased evaluation under Diagnostic 
Code 5202. 

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, the Veteran is already assigned the 
maximum schedular evaluation under Diagnostic Code 5051.  In 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, are not applicable to the Veteran's current 
claim.  Therefore, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for an increased 
evaluation for his recurrent and chronic dislocation of the 
right shoulder on or after February 1, 2009.


III.  Conclusion 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected shoulder 
disabilities have caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 
Vet. App. 111 (2008).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance. Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming a RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
this case, the Board notes that the RO did not grant 
compensation benefits on an extraschedular basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual. Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the Board 
does not find the Veteran's disability picture to be unusual 
or exceptional in nature as to warrant referral of his case 
to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).

The Board does observe the September 2004 VA examiner's 
comment that the Veteran's usual occupation was impacted by 
his shoulder disabilities due to his inability to write or 
work overhead.  However, he also stated that the Veteran was 
not working anyway and noted that there was evidence of 
calluses on both hands suggesting that his physical activity 
was perhaps more extensive than was described.  Similarly, 
the May 2007 VA examiner noted that the Veteran worked as a 
heavy equipment mechanic from 1981 to 1994, went to college 
for two years, and repaired restaurant equipment until 2000.  
Although the Veteran stated he stopped working in 2000 
because of increasing pain in his right shoulder and his 
inability to perform the job, he also told the examiner that 
he lost his job because he was taking care of his son who was 
ill.  The May 2007 VA examiner stated that there was no 
significant occupational effect.   The April 2009 VA examiner 
also indicated that the Veteran reported retiring seven years 
earlier due to his shoulder problems.

The evidence does not show that the Veteran is unemployed due 
solely to his service-connected diabetes shoulder 
disabilities. Moreover, the sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
Instead, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability." Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993). See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2004); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
It not clear from the evidence of record that the Veteran's 
shoulder disabilities alone are productive of marked 
interference with employment.  

There is also no indication that any other agency, such as 
the Social Security Administration--which is not limited in 
its review of matters concerning unemployability to 
consideration of only service-connected disabilities--has 
determined that the veteran is currently unemployable. As 
such, the evidence of record does not show the Veteran to be 
unemployable due solely to his service-connected shoulder 
disabilities.  

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result of 
his service-connected shoulder disabilities, as evidenced by 
his combined 80 percent disability evaluation, the evidence 
does not show that the disorder alone precludes gainful 
employment.  The Board would note that "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations." 38 C.F.R. § 4.1 (2009).  Based on a review of 
the evidence of record, the Board is of the opinion that the 
disability evaluations assigned to the Veteran's shoulder 
disabilities under the VA Schedule for Rating Disabilities 
accurately reflects the Veteran's overall impairment to his 
earning capacity due to those service connected disabilities.  
Therefore, an extraschedular evaluation for the Veteran's 
service-connected left and right shoulder disabilities is not 
warranted.


ORDER

An evaluation in excess of 20 percent for recurrent and 
chronic dislocation of the left shoulder is denied.

An evaluation in excess of 30 percent for recurrent and 
chronic dislocation of the right shoulder prior to December 
7, 2007, is denied.

An evaluation in excess of 60 percent for recurrent and 
chronic dislocation of the right shoulder on or after 
February 1, 2009, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


